DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “a first signal pathway configured to electrically couple the amplifier and the antenna element, wherein the spacer structure includes a second signal pathway configured to electrically couple the amplifier and the PCB” structurally and functionally interconnected with other limitations as required by claim 1.
Claims 4-5, 7-8, and 11-17 are allowed as being dependent on claim 1.
With respect to claim 6, in combination with other limitations of the claim, the cited prior art fails to teach “an amplifier located within the cavity, wherein the amplifier physically couples with the PCB” structurally and functionally interconnected with other limitations as required by claim 6.
With respect to claim 9, in combination with other limitations of the claim, the cited prior art fails to teach “wherein at least a portion of the spacer structure comprises a substantially annular shape defining the cavity and having a particular thickness; and an amplifier located within the cavity” structurally and functionally interconnected with other limitations as required by claim 9.
Claim 10 is allowed as being dependent on claim 9.
claim 18, in combination with other limitations of the claim, the cited prior art fails to teach “a circuitry layer disposed between the antenna element and the support structure; and an amplifier physically coupled with the circuitry layer, wherein electrical coupling between the amplifier and the PCB is defined within the circuitry layer and the support structure” structurally and functionally interconnected with other limitations as required by claim 18.
Claims 19-21 are allowed as being dependent on claim 18.
With respect to claim 25, in combination with other limitations of the claim, the cited prior art fails to teach “a circuitry layer disposed between the antenna element and the support structure; and an amplifier physically coupled with the circuitry layer, wherein the support structure includes a signal pathway internal to the support structure to electrically couple the amplifier to the PCB” structurally and functionally interconnected with other limitations as required by claim 25.
With respect to claim 26, in combination with other limitations of the claim, the cited prior art fails to teach “a spacer structure disposed at the second side of the antenna element, the spacer structure including a first portion that is to electrically couple the amplifier with a printed circuit board (PCB) of a receiver or a transmitter and a second portion configured to reduce signal leakage to the antenna element” structurally and functionally interconnected with other limitations as required by claim 26.
With respect to claim 27, in combination with other limitations of the claim, the cited prior art fails to teach “a support structure disposed at the second side of the antenna element, wherein the support structure is to couple to a printed circuit board (PCB) of a receiver or a transmitter” structurally and functionally interconnected with other limitations as required by claim 27.
Claims 1, 4-21 and 25-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JANY RICHARDSON/Primary Examiner, Art Unit 2844